     CASE 0:17-cv-05237-PJS-KMM Document 104 Filed 10/09/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

 In re: McNeilus Manufacturing                         Case No. 17-cv-5237-PJS-KMM
 Explosion Coordinated Litigation



                                                               ORDER




      Defendant Swagelok Company seeks to conduct independent destructive

testing of critical evidence without the input, involvement, or observation of any

other party. Indeed, Swagelok has not revealed the precise nature of the test they

would like to run or the evidence that such a test might yield. Defendant San Diego

Fluid System Technologies joins in Swagelok’s request. The plaintiffs in the matter

oppose Swagelok’s proposal. The Court received letter briefs from each side and then

held a telephonic informal discovery dispute hearing on October 2, 2018. For the

reasons set forth below, the Court denies Swagelok’s request.

      All of the parties in this litigation agree about several things that are relevant to

the Court’s determination. First, the material at issue is a 36 foot long length of hose

that is central to the case, which involves a serious explosion, grave injuries, and

significant property damage. Second, the various segments of hose were affected by

the fire in very different ways, depending on their location and their proximity to
     CASE 0:17-cv-05237-PJS-KMM Document 104 Filed 10/09/18 Page 2 of 4



clamps and other items. Therefore, tests on one part of the hose may yield very

different results than identical tests on other parts of the hose. And third, the testing

Swagelok seeks to do will be “destructive,” but only as to very small pieces taken from

different parts of the hose.

      The Court concludes that, given the facts of this case, it is not appropriate for

Swagelok to perform ex parte destructive testing on any part of the hose. Because it

seems clear that the fire and explosion may have affected different parts of the hose in

very different ways, destroying any part of the hose ex parte would deprive the other

parties from performing their own tests on a part of the hose that is certain to be

identical or very similar. The cases Swagelok cites in support of its request are not

persuasive. Ostrander by Ostrander v. Cone Mills, Inc., 119 F.R.D. 417 (D. Minn. 1988)

does not support Swagelok’s position that private or independent destructive testing

of evidence is permissible under Minnesota law. Rather, Ostrander discusses whether

to permit destructive testing in the first place and instructs the court to “balance the

interests to be served by destructive testing against the value of preservation of the

evidence on behalf of the opposing party.” Id. at 419. In balancing the parties’

interests, the Ostrander court specifically cited the opposing party’s “opportunity to

attend and observe” the proponent’s testing as a factor that supported permitting

destructive testing to take place. Id. Indeed, each case cited by either party that

permits destructive testing explicitly contemplates or requires inspection or attendance
     CASE 0:17-cv-05237-PJS-KMM Document 104 Filed 10/09/18 Page 3 of 4



of the destructive test by the non-testing party. Trice v. Toyota Motor Corp., No. 10-cv-

2804 (ADM/AJB), 2012 WL 12894708 at (*2) (D. Minn. Sept. 12, 2012)

(“[D]efendants will be permitted to attend and record the destructive testing.”);

Mirchandani v. Home Depot, U.S.A., Inc., 235 F.R.D. 611, 617 (D. Md. 2006)

(“Defendants will be able to attend the testing….”); Spell v. Kendall-Futuro Co., 155

F.R.D. 587, 588 (E.D. Tex. 1994) (“Plaintiff, along with his counsel and expert(s),

may be present to observe all testing.”); see also Pizza Hut, Inc. v. Midwest Mech., Inc., No.

86-c-5487, 1988 WL 8980 at * 1 (N.D. Ill. Feb. 1, 1988) (permitting non-testing party

to attend and videotape the testing process despite the fact that the test would not

totally destroy the relevant evidence).

       Swagelok’s citation to Sperberg v. Firestone Tire & Rubber Co., 61 F.R.D. 80 (N.D.

Ohio 1973), is similarly unavailing. In Sperberg, the issue was whether the plaintiff

could be permitted to dictate what tests the defendant would perform, not, as here,

whether one party could perform a destructive test without permitting the other party

to attend or observe the test. Id. at 81–82. Instead, the Court finds Jeld-Wen, Inc v.

Nebular Glasslam Intern., Inc., 249 F.R.D. 390 (S.D. Fl. 2008), more applicable to the

situation at hand.

       In Jeld-Wen, the court specifically denied a motion for private destructive

testing. There, similar to here, the proponent of the tests argued that there were many

pieces of evidence (windows) to be tested, and thus there was no risk of destruction
     CASE 0:17-cv-05237-PJS-KMM Document 104 Filed 10/09/18 Page 4 of 4



of the evidence. Id. at 398. The Court rejected this argument in part due to the

potential variation in the windows. Id. Similarly, in the current dispute, there is the

potential for variation even within the small samples that Swagelok proposes, and

there is risk that the destruction of a unique sample could occur. The potential

prejudice to the plaintiffs in this case should this happen outweighs the prejudice

Swagelok faces by revealing test results that are potentially not in its favor, or by

disclosing one aspect of its litigation strategy. See id. Requiring Swagelok to permit all

parties and their experts to consult about and attend any destructive testing is an

adequate safeguard against the prejudice that the plaintiffs face.

       Based on the foregoing, the Court denies Swagelok’s request to conduct

destructive testing independently.




 Date: October 9, 2018                             /s/ Katherine Menendez
                                                   Katherine Menendez
                                                   United States Magistrate Judge
